Case 1:19-cv-02240-CFC-SRF Document 105 Filed 11/25/20 Page 1 of 38 PageID #: 6208




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE

  VOLTERRA SEMICONDUCTOR LLC,                    )
                                                 )
                      Plaintiff,                 )    C.A. No. 19-02240-CFC
               v.                                )
                                                 )    JURY TRIAL DEMANDED
  MONOLITHIC POWER SYSTEMS, INC.,                )
                                                 )
                      Defendant.                 )
                                                 )
                                                 )

                           NOTICE OF SUBPOENA TO
                          FERROXCUBE CORPORATION

   TO PLAINTIFF AND ITS COUNSEL OF RECORD:

        PLEASE TAKE NOTICE that, pursuant to Rules 30, 34, and 45 of the

  Federal Rules of Civil Procedure, Defendant Monolithic Power Systems, Inc.

  (“MPS”), by and through undersigned counsel, will serve on Ferroxcube

  Corporation (“Ferroxcube”), the attached (1) subpoena duces tecum and (2)

  subpoena ad testificandum. A true and correct copy of the subpoenas are attached

  hereto as Exhibits 1 and 2 respectively.

        The subpoena commands Ferroxcube to produce documents, records and

  other materials described in Attachment A to the subpoena.

        The deposition will take place in accordance with the Federal Rules of Civil

  Procedure and the Local Rules of the United States District Court for the District

  of Delaware, under oath and before a notary public or other person authorized by
Case 1:19-cv-02240-CFC-SRF Document 105 Filed 11/25/20 Page 2 of 38 PageID #: 6209




  law to administer oaths. The deposition will commence at Regus - Wells Fargo

  Plaza, 221 N. Kansas Street, Suite 700, El Paso, TX 79901 on December 15,

  2020 at 9:00 a.m., or at another mutually agreed upon location, date and time.

  The deposition will be recorded by stenographic and videographic means, and

  will continue day-to-day, excluding weekends and holidays, until completed.



        You are invited to attend and cross-examine.




                                           2
Case 1:19-cv-02240-CFC-SRF Document 105 Filed 11/25/20 Page 3 of 38 PageID #: 6210




                                             /s/ Nathan R. Hoeschen
                                             Karen E. Keller (No. 4489)
                                             Andrew E. Russell (No. 5382)
                                             Nathan R. Hoeschen (No. 6232)
                                             SHAW KELLER LLP
   OF COUNSEL:                               I.M. Pei Building
   Bob Steinberg                             1105 North Market Street, 12th Floor
   Matthew J. Moore                          Wilmington, DE 19801
   LATHAM & WATKINS LLP                      (302) 298-0700
   555 Eleventh Street, NW, Suite 1000       kkeller@shawkeller.com
   Washington, DC 20004                      arussell@shawekeller.com
   (202) 637-2200                            nhoeschen@shawkeller.com
                                             Attorneys for Defendant
   Surendra K. Ravula
   LATHAM & WATKINS LLP
   330 North Wabash Avenue, Suite 2800
   Chicago, IL 60611
   (312) 876-6555

   Lionel M. Lavenue
   FINNEGAN, HENDERSON, FARABOW,
   GARRETT & DUNNER, LLP
   1875 Explorer Street, Suite 800
   Reston, VA 20190
   (571) 203-2750

   R. Benjamin Cassady
   FINNEGAN, HENDERSON, FARABOW,
   GARRETT & DUNNER, LLP
   901 New York Avenue, NW
   Washington, DC 20001-4413
   (202) 408-4000

   Dated: November 25, 2020




                                         2
Case 1:19-cv-02240-CFC-SRF Document 105 Filed 11/25/20 Page 4 of 38 PageID #: 6211




                                           
                                           

                (;+,%,7
        
    Case 1:19-cv-02240-CFC-SRF Document 105 Filed 11/25/20 Page 5 of 38 PageID #: 6212
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                            DistrictDistrict
                                                       __________    of Delaware
                                                                             of __________
          VOLTERRA SEMINCONDUCTOR LLC                                         )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. C.A. No. 19-2240-CFC-SRF
                                                                              )
         MONOLITHIC POWER SYSTEMS, INC.                                       )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                FERROXCUBE CORPORATION, c/o The Corporation Trust Company
                                   Corporation Trust Center, 1209 Orange Street, Wilmington DE 19801
                                                       (Name of person to whom this subpoena is directed)

    ✔
    u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
            See Attachment A


 Place: Attn: Justiss Rasberry, Rasberry & Associates Inc.                              Date and Time:
           201 East Main, Suite 1616                                                                         12/08/2020 9:00 am
           El Paso, TX 79901

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:         11/25/2020

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                 /s/ Surendra K. Ravula
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)     Defendant,
MONOLITHIC POWER SYSTEMS, INC.                                          , who issues or requests this subpoena, are:
Latham & Watkins, LLP by Surendra K. Ravula, 330 North Wabash Avenue, Suite 2800, Chicago, IL 60611,
surendrakumar.ravula@lw.com (312) 876-6555
                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4).
    Case 1:19-cv-02240-CFC-SRF Document 105 Filed 11/25/20 Page 6 of 38 PageID #: 6213
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. C.A. No. 19-2240-CFC-SRF

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
    Case 1:19-cv-02240-CFC-SRF Document 105 Filed 11/25/20 Page 7 of 38 PageID #: 6214
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 1:19-cv-02240-CFC-SRF Document 105 Filed 11/25/20 Page 8 of 38 PageID #: 6215




                                              ATTACHMENT A

                                                DEFINITIONS

          The following definitions are applicable herein, regardless of whether upper or lower case

  letters are used:

          1.      “Ferroxcube,” “You,” “you,” “Your,” and “your” collectively mean and refer to

  Ferroxcube USA, Inc., and all predecessors, successors, predecessors-in-interest, successors-in-

  interest, subsidiaries, divisions, parents, and/or affiliates, past or present, any companies that have

  a controlling interest in Ferroxcube USA, Inc. and any current or former employee, officer,

  director, principal, agent, consultant, sales representative, or attorney thereof.

          2.      Relevant Product means any of Your products that is a coupled inductor, controller

  for use with a coupled inductor, or DC-to-DC power converter incorporating a coupled inductor

  and/or controller, including but not limited to Your low profile magnetic cores and planar E cores

  and I cores (e.g., E32/6/20 and PLT32/20/3), as described in a printed publication, in public use,

  on sale, or otherwise available to the public prior to the earliest possible date from the following

  list of dates: December 13, 2002; December 13, 2001; March 22, 2001; and March 22, 2000.

          3.      Relevant Feature means a feature, of any Relevant Product, that is claimed in one

  or more of U.S. Patent Nos. 6,362,986; 7,525,408; and 7,772,955.

          4.      “Document(s)” has the broadest possible meaning permitted by Federal Rules of

  Civil Procedure Rules 26 and 34 and the relevant case law, and the broadest meaning consistent

  with the terms “writings” or “recordings” as set forth in Rule 1001 of the Federal Rules of

  Evidence, and specifically and without limitation includes tangible things and electronically stored

  information, including e-mail and information stored on computer disk or other electronic,

  magnetic, or optical data storage medium. “Document(s)” also includes all drafts or non-final

  versions, alterations, modifications, and amendments to any of the foregoing.
Case 1:19-cv-02240-CFC-SRF Document 105 Filed 11/25/20 Page 9 of 38 PageID #: 6216




          5.      The words “and” and “or” are to be construed conjunctively or disjunctively to

  acquire the broadest meaning possible, so as to bring within the scope of the subpoena all

  information that might otherwise be construed to be outside its scope.

          6.      The term “all” is to be construed to mean “any” and “each” and vice versa.

          7.      The use of the singular form of any word includes the plural and vice versa.

          8.      Except where the context does not permit, the term “including” shall be without

  limitation.

                                          INSTRUCTIONS

          The following instructions are applicable herein:

          1.      If You cannot fully produce the documents requested below after exercising due

  diligence to secure them, respond, and produce document(s) to the extent possible, specify the

  portion of any request for production of documents to which You are unable fully to respond, state

  the facts upon which You base Your contention that You are unable fully to respond to such

  portion, and state any knowledge, information, or belief You have concerning such portion.

          2.      If you object to a request, or any part of a request, produce all documents to which

  your objection does not apply.

          3.      If there are no documents or things responsive to a particular request, you should

  so state in writing.

          4.      If production of any document is withheld on the basis that it is protected from

  disclosure by the attorney-client privilege, the work product doctrine, or any other relevant

  privilege, each withheld document should be identified in a privileged document list. The

  privileged document list must identify each document separately, specifying:

                  a.     The author of the document;



                                                   2
Case 1:19-cv-02240-CFC-SRF Document 105 Filed 11/25/20 Page 10 of 38 PageID #: 6217




                  b.     The person(s) for whom the document was prepared, to whom it was sent,
                         and who received copies;

                  c.     The date of the document;

                  d.     The subject matter of the document;

                  e.     The type of document (e.g., letter, memorandum, note, report, etc.);

                  f.     The number of pages and attachments; and

                  g.     The nature and the basis for the claim of privilege.

          5.      A copy of the Protective Order entered in this Litigation is attached hereto as

   Attachment B.       If any of the responsive documents are considered “CONFIDENTIAL

   Information” or “HIGHLY CONFIDENTIAL Information” as those terms are defined in

   Attachment B attached hereto (Protective Order), such documents or things should be produced

   subject to the terms and provisions of Attachment B.

          6.      If You or Your attorneys know of the existence, past or present, of any document

   described in any of these requests, but such document is not presently in Your possession, custody,

   or control or in the possession, custody, or control of any of Your past and present predecessors,

   successors, parents, affiliates, subsidiaries, other legal entities wholly or partially owned or

   controlled by You or under Your common control, other legal entities wholly or partially owned

   or controlled by Your parents or affiliates or under their common control directors, offices,

   employees, agents, consultants, attorneys, and/or any other persons acting or purporting to act on

   Your behalf or the behalf of Your parents and affiliates, You shall so state in response to the

   request, identify such document in response to the request, and identify the individual in whose

   possession, custody, or control the document was last known to reside. If any responsive document

   has been destroyed or otherwise removed from Your custody or control, please state when, how,

   and why such document was destroyed or removed from Your custody.


                                                   3
Case 1:19-cv-02240-CFC-SRF Document 105 Filed 11/25/20 Page 11 of 38 PageID #: 6218




                         DOCUMENTS AND THINGS TO BE PRODUCED

          1.      Documents sufficient to show the design, development, architecture, and operation

   of any Relevant Product, including product descriptions, technical specifications, user manuals,

   user guides, operation guides, white papers, and datasheets.


          2.      Documents sufficient to establish public availability of any Relevant Product (e.g.,

   through sale, offer for sale, license, use, manufacture, description in a printed publication, etc.).


          3.      A functional sample of each Relevant Product.


          4.      Documents sufficient to show the operation and structure of each Relevant Feature

   in each Relevant Product.




                                                     4
Case 1:19-cv-02240-CFC-SRF Document 105 Filed 11/25/20 Page 12 of 38 PageID #: 6219




                                     TOPICS FOR TESTIMONY

          1.        The date when each Relevant Product for which You produced Documents and

   Things in Response to this subpoena was first described in a printed publication, in public use, on

   sale, or otherwise available to the public.


          2.        The operation and structure of each Relevant Feature in each Relevant Product.


          3.        The authenticity and public availability of all Documents produced in response to

   this subpoena.

          4.        The search for and collection of Documents in response to this subpoena.




                                                    5
Case 1:19-cv-02240-CFC-SRF Document 105 Filed 11/25/20 Page 13 of 38 PageID #: 6220




                                            
                                            

                (;+,%,7
         
    Case 1:19-cv-02240-CFC-SRF Document 105 Filed 11/25/20 Page 14 of 38 PageID #: 6221
 AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                             for the
                                                        __________
                                                             DistrictDistrict of __________
                                                                      of Delaware

           VOLTERRA SEMINCONDUCTOR LLC                                          )
                                Plaintiff                                       )
                                   v.                                           )      Civil Action No.      C.A. No. 19-2240-CFC-SRF
                                                                                )
          MONOLITHIC POWER SYSTEMS, INC.                                        )
                               Defendant                                        )

                              SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

 To:                                 FERROXCUBE CORPORATION, c/o The Corporation Trust Company
                                     Corporation Trust Center, 1209 Orange Street, Wilmington DE 19801
                                                        (Name of person to whom this subpoena is directed)

      ✔Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
      u
 deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
 or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
 those set forth in an attachment:
See Attachment A

  Place: Regus - Wells Fargo Plaza                                                      Date and Time:
            221 N. Kansas Street, Suite 700                                                               12/15/2020 9:00 am
            El Paso, TX 79901

           The deposition will be recorded by this method:

       u Production: You, or your representatives, must also bring with you to the deposition the following documents,
         electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
         material:




        The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

 Date:        11/25/2020
                                    CLERK OF COURT
                                                                                          OR
                                                                                                             /s/ Surendra K. Ravula
                                            Signature of Clerk or Deputy Clerk                                  Attorney’s signature

 The name, address, e-mail address, and telephone number of the attorney representing (name of party)     Defendant,
 MONOLITHIC POWER SYSTEMS, INC.                                          , who issues or requests this subpoena, are:
Latham & Watkins, LLP by Surendra K. Ravula, 330 North Wabash Avenue, Suite 2800, Chicago, IL 60611,
surendrakumar.ravula@lw.com (312) 876-6555
                               Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible things, a notice
 and a copy of the subpoena must be served on each party in this case before it is served on the person to whom it is
 directed. Fed. R. Civ. P. 45(a)(4).
   Case 1:19-cv-02240-CFC-SRF Document 105 Filed 11/25/20 Page 15 of 38 PageID #: 6222
AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No. C.A. No. 19-2240-CFC-SRF

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                       .

          u I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

          u I returned the subpoena unexecuted because:
                                                                                                                                 .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                        .

My fees are $                                      for travel and $                      for services, for a total of $   0.00   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:
   Case 1:19-cv-02240-CFC-SRF Document 105 Filed 11/25/20 Page 16 of 38 PageID #: 6223

AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 1:19-cv-02240-CFC-SRF Document 105 Filed 11/25/20 Page 17 of 38 PageID #: 6224




                                               ATTACHMENT A

                                                 DEFINITIONS

           The following definitions are applicable herein, regardless of whether upper or lower case

   letters are used:

           1.      “Ferroxcube,” “You,” “you,” “Your,” and “your” collectively mean and refer to

   Ferroxcube USA, Inc., and all predecessors, successors, predecessors-in-interest, successors-in-

   interest, subsidiaries, divisions, parents, and/or affiliates, past or present, any companies that have

   a controlling interest in Ferroxcube USA, Inc. and any current or former employee, officer,

   director, principal, agent, consultant, sales representative, or attorney thereof.

           2.      Relevant Product means any of Your products that is a coupled inductor, controller

   for use with a coupled inductor, or DC-to-DC power converter incorporating a coupled inductor

   and/or controller, including but not limited to Your low profile magnetic cores and planar E cores

   and I cores (e.g., E32/6/20 and PLT32/20/3), as described in a printed publication, in public use,

   on sale, or otherwise available to the public prior to the earliest possible date from the following

   list of dates: December 13, 2002; December 13, 2001; March 22, 2001; and March 22, 2000.

           3.      Relevant Feature means a feature, of any Relevant Product, that is claimed in one

   or more of U.S. Patent Nos. 6,362,986; 7,525,408; and 7,772,955.

           4.      “Document(s)” has the broadest possible meaning permitted by Federal Rules of

   Civil Procedure Rules 26 and 34 and the relevant case law, and the broadest meaning consistent

   with the terms “writings” or “recordings” as set forth in Rule 1001 of the Federal Rules of

   Evidence, and specifically and without limitation includes tangible things and electronically stored

   information, including e-mail and information stored on computer disk or other electronic,

   magnetic, or optical data storage medium. “Document(s)” also includes all drafts or non-final

   versions, alterations, modifications, and amendments to any of the foregoing.
Case 1:19-cv-02240-CFC-SRF Document 105 Filed 11/25/20 Page 18 of 38 PageID #: 6225




           5.      The words “and” and “or” are to be construed conjunctively or disjunctively to

   acquire the broadest meaning possible, so as to bring within the scope of the subpoena all

   information that might otherwise be construed to be outside its scope.

           6.      The term “all” is to be construed to mean “any” and “each” and vice versa.

           7.      The use of the singular form of any word includes the plural and vice versa.

           8.      Except where the context does not permit, the term “including” shall be without

   limitation.

                                           INSTRUCTIONS

           The following instructions are applicable herein:

           1.      If You cannot fully produce the documents requested below after exercising due

   diligence to secure them, respond, and produce document(s) to the extent possible, specify the

   portion of any request for production of documents to which You are unable fully to respond, state

   the facts upon which You base Your contention that You are unable fully to respond to such

   portion, and state any knowledge, information, or belief You have concerning such portion.

           2.      If you object to a request, or any part of a request, produce all documents to which

   your objection does not apply.

           3.      If there are no documents or things responsive to a particular request, you should

   so state in writing.

           4.      If production of any document is withheld on the basis that it is protected from

   disclosure by the attorney-client privilege, the work product doctrine, or any other relevant

   privilege, each withheld document should be identified in a privileged document list. The

   privileged document list must identify each document separately, specifying:

                   a.     The author of the document;



                                                    2
Case 1:19-cv-02240-CFC-SRF Document 105 Filed 11/25/20 Page 19 of 38 PageID #: 6226




                  b.     The person(s) for whom the document was prepared, to whom it was sent,
                         and who received copies;

                  c.     The date of the document;

                  d.     The subject matter of the document;

                  e.     The type of document (e.g., letter, memorandum, note, report, etc.);

                  f.     The number of pages and attachments; and

                  g.     The nature and the basis for the claim of privilege.

          5.      A copy of the Protective Order entered in this Litigation is attached hereto as

   Attachment B.       If any of the responsive documents are considered “CONFIDENTIAL

   Information” or “HIGHLY CONFIDENTIAL Information” as those terms are defined in

   Attachment B attached hereto (Protective Order), such documents or things should be produced

   subject to the terms and provisions of Attachment B.

          6.      If You or Your attorneys know of the existence, past or present, of any document

   described in any of these requests, but such document is not presently in Your possession, custody,

   or control or in the possession, custody, or control of any of Your past and present predecessors,

   successors, parents, affiliates, subsidiaries, other legal entities wholly or partially owned or

   controlled by You or under Your common control, other legal entities wholly or partially owned

   or controlled by Your parents or affiliates or under their common control directors, offices,

   employees, agents, consultants, attorneys, and/or any other persons acting or purporting to act on

   Your behalf or the behalf of Your parents and affiliates, You shall so state in response to the

   request, identify such document in response to the request, and identify the individual in whose

   possession, custody, or control the document was last known to reside. If any responsive document

   has been destroyed or otherwise removed from Your custody or control, please state when, how,

   and why such document was destroyed or removed from Your custody.


                                                   3
Case 1:19-cv-02240-CFC-SRF Document 105 Filed 11/25/20 Page 20 of 38 PageID #: 6227




                         DOCUMENTS AND THINGS TO BE PRODUCED

          1.      Documents sufficient to show the design, development, architecture, and operation

   of any Relevant Product, including product descriptions, technical specifications, user manuals,

   user guides, operation guides, white papers, and datasheets.


          2.      Documents sufficient to establish public availability of any Relevant Product (e.g.,

   through sale, offer for sale, license, use, manufacture, description in a printed publication, etc.).


          3.      A functional sample of each Relevant Product.


          4.      Documents sufficient to show the operation and structure of each Relevant Feature

   in each Relevant Product.




                                                     4
Case 1:19-cv-02240-CFC-SRF Document 105 Filed 11/25/20 Page 21 of 38 PageID #: 6228




                                     TOPICS FOR TESTIMONY

          1.        The date when each Relevant Product for which You produced Documents and

   Things in Response to this subpoena was first described in a printed publication, in public use, on

   sale, or otherwise available to the public.


          2.        The operation and structure of each Relevant Feature in each Relevant Product.


          3.        The authenticity and public availability of all Documents produced in response to

   this subpoena.

          4.        The search for and collection of Documents in response to this subpoena.




                                                    5
Case 1:19-cv-02240-CFC-SRF Document 105 Filed 11/25/20 Page 22 of 38 PageID #: 6229




             ATTACHMENT B
Case
 Case1:19-cv-02240-CFC-SRF
      1:19-cv-02240-CFC-SRF Document
                             Document105
                                      80 Filed 10/02/20
                                               11/25/20 Page 1
                                                             23ofof16
                                                                    38PageID
                                                                       PageID#:#:3018
                                                                                  6230




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE

    VOLTERRA SEMICONDUCTOR
    LLC,

    Plaintiff,

           V.                                        C.A. No. 19-2240-CFC

    MONOLITHIC POWER SYSTEMS,
    INC.,

    Defendant.

                        ~ O T E C T I V E ORDER

   WHEREAS, Plaintiff Volterra Semiconductor LLC and Defendant Monolithic Power

   Systems, Inc., hereafter referred to as "the Parties," believe that certain information

   that is or will be encompassed by discovery demands by the Parties involves the

   production or disclosure of trade secrets, confidential business information, or other

   proprietary information;

   WHEREAS, the Parties seek a protective order limiting disclosure thereof in

   accordance with Federal Rule of Civil Procedure 26(c);

   THEREFORE, it is hereby stipulated among the Parties and ORDERED that:

   DESIGNATING PROTECTED MATERIAL

   1.     Each Party may designate as confidential for protection under this Order, in

   whole or in part, any document, information, or material that constitutes or includes,

   in whole or in part, confidential or proprietary information or trade secrets ofthe Party



                                               1
Case
 Case1:19-cv-02240-CFC-SRF
      1:19-cv-02240-CFC-SRF Document
                             Document105
                                      80 Filed 10/02/20
                                               11/25/20 Page 2
                                                             24ofof16
                                                                    38PageID
                                                                       PageID#:#:3019
                                                                                  6231




   or a Third Party to whom the Party reasonably believes it owes an obligation of

   confidentiality with respect to such document, information, or material ("Protected

   Material"). Protected Material shall be designated by the Party producing it by

   affixing a legend or stamp on such document, information, or material as follows:

   "RESTRICTED-ATTORNEYS' EYES ONLY." The designation "RESTRICTED

   - ATTORNEYS' EYES ONLY" shall be placed clearly on each page of the Protected

   Material (except deposition and hearing transcripts) for which such protection is

   sought.    For deposition and hearing transcripts, the designation "RESTRICTED -

   ATTORNEYS' EYES ONLY" shall be placed on the cover page of the transcript (if

   not already present on the cover page of the transcript when received from the court

   reporter) by each attorney receiving a copy of the transcript after that attorney

   receives   notice   of the designation of some or all of that transcript as

   "RESTRICTED-ATTORNEYS' EYES ONLY."

   2.    Any document produced under Local Rule 26.2 before issuance of this

   Order with the designation "Confidential" or "Confidential - Outside Attorneys'

   Eyes Only" shall receive the same treatment as if designated "RESTRICTED -

   ATTORNEYS' EYES ONLY" under this Order, unless and until such document is

   redesignated to not fall under this Order.

   3.    With    respect   to   documents,          information,   or   material   designated




                                                2
Case
 Case1:19-cv-02240-CFC-SRF
      1:19-cv-02240-CFC-SRF Document
                             Document105
                                      80 Filed 10/02/20
                                               11/25/20 Page 3
                                                             25ofof16
                                                                    38PageID
                                                                       PageID#:#:3020
                                                                                  6232




   "RESTRICTED - ATTORNEYS' EYES ONLY," 1 subject to the provisions herein

   and unless otherwise stated, this Order governs, without limitation: (a) all

   documents, electronically stored information, and/or things as defined by the Federal

   Rules of Civil Procedure; (b) all pretrial, hearing, or deposition testimony, or

   documents marked as exhibits or for identification in depositions and hearings; (c)

   pretrial pleadings, exhibits to pleadings, and other court filings; (d) affidavits; and

   (e) stipulations. All copies, reproductions, extracts, digests, and complete or partial

   summaries prepared from any DESIGNATED MATERIALS shall also be

   considered DESIGNATED MATERIAL and treated as such under this Order.

   4.    A designation of Protected Material (i.e., "RESTRICTED -ATTORNEYS'

   EYES ONLY,") may be made at any time. Inadvertent or unintentional production

   of documents, information, or material that has not been designated as

   DESIGNATED MATERIAL shall not be deemed a waiver in whole or in part of a

   claim for confidential treatment.    Any party that inadvertently or unintentionally

   produces Protected Material without designating it as DESIGNATED MATERIAL

   may request destruction of that Protected Material by notifying the recipient(s), as

   soon as reasonably possible after the producing Party becomes aware of the

   inadvertent or unintentional disclosure, and providing replacement Protected



   1
     The term DESIGNATED MATERIAL is used throughout this Protective Order to refer to the
   class of materials designated as "RESTRICTED -ATTORNEYS' EYES ONLY."


                                             3
Case
 Case1:19-cv-02240-CFC-SRF
      1:19-cv-02240-CFC-SRF Document
                             Document105
                                      80 Filed 10/02/20
                                               11/25/20 Page 4
                                                             26ofof16
                                                                    38PageID
                                                                       PageID#:#:3021
                                                                                  6233




   Material that is properly designated. The recipient(s) shall then destroy all copies of

   the inadvertently or unintentionally produced Protected Materials and any documents,

   information, or material derived from or based thereon.

   5.    A Party shall       designate documents,       information,   or material as

   "RESTRICTED - ATTORNEYS' EYES ONLY" only upon a good faith belief that

   the documents, information, or material contains confidential or proprietary

   information or trade secrets of the Party or a Third Party to whom the Party

   reasonably believes it owes an obligation of confidentiality with respect to such

   documents, information or material.

   6.    The failure to designate documents, information, or material in accordance

   with this Order and the failure to object to a designation at a given time shall not

   preclude the filing of a motion at a later date seeking to impose such designation or

   challenging the propriety thereof. The entry of this Order and/or the production of

   documents, information, and material hereunder shall in no way constitute a waiver

   of any objection to the furnishing thereof, all such objections being hereby

   preserved.

   7.    Production of DESIGNATED MATERIAL by each of the Parties shall not

   be deemed a publication of the documents, information, and material (or the

   contents thereof) produced so as to void or make voidable whatever claim the Parties

   may have as to the proprietary and confidential nature of the documents, information,



                                             4
Case
 Case1:19-cv-02240-CFC-SRF
      1:19-cv-02240-CFC-SRF Document
                             Document105
                                      80 Filed 10/02/20
                                               11/25/20 Page 5
                                                             27ofof16
                                                                    38PageID
                                                                       PageID#:#:3022
                                                                                  6234




   or material or its contents.

   CHALLENGING CONFIDENTIALITY DESIGNATIONS

   8.    A Party may request in writing to the other Party that the designation given

   to any DESIGNATED MATERIAL be modified or withdrawn.               If the designating

   Party does not agree to redesignation within ten ( 10) days of receipt of the written

   request, the requesting Party may apply to the Court for relief.     Upon any such

   application to the Court, the burden shall be on the designating Party to show why

   its classification is proper.   Such application shall be treated procedurally as a

   motion to compel pursuant to Federal Rules of Civil Procedure 37, subject to the

   Rule's provisions relating to sanctions.        In making such application, the

   requirements of the Federal Rules of Civil Procedure and the Local Rules of the

   Court shall be met.     Pending the Court's determination of the application, the

   designation of the designating Party shall be maintained.

   THIRD PARTIES

   9.    To the extent that any discovery is taken of persons who are not Parties to

   this Action ("Third Parties") and in the event that such Third Parties contended the

   discovery sought involves trade secrets, confidential business information, or other

   proprietary information, then such Third Parties may agree to provide and produce

   information that will be governed by this Order based upon the Third Parties'

   designation.



                                             5
Case
 Case1:19-cv-02240-CFC-SRF
      1:19-cv-02240-CFC-SRF Document
                             Document105
                                      80 Filed 10/02/20
                                               11/25/20 Page 6
                                                             28ofof16
                                                                    38PageID
                                                                       PageID#:#:3023
                                                                                  6235




   10.   To the extent that discovery or testimony is taken of Third Parties, the Third

   Parties may designate as "RESTRICTED - ATTORNEYS' EYES ONLY" any

   documents, information, or other material, in whole or in part, produced or given by

   such Third Parties. The Third Parties shall have ten ( 10) days after production of such

   documents, information, or other materials to make such a designation. Until that

   time period lapses or until such a designation has been made, whichever occurs

   sooner, all documents, information, or material so produced or given shall be treated

   as "RESTRICTED - ATTORNEYS' EYES ONLY" in accordance with this Order.

   ACCESS TO AND USE OF DESIGNATED MATERIAL

   11.   There shall be no disclosure of any DESIGNATED MATERIAL by any

   person authorized to have access thereto to any person who is not authorized for such

   access under this Order. The Parties are hereby ORDERED to safeguard all such

   documents, information, and material to protect against disclosure to any

   unauthorized persons or entities.

   12.   "RESTRICTED - ATTORNEYS' EYES ONLY" documents, information,

   and material may be disclosed only to the following persons, except upon receipt

   of the prior written consent of the designating party, upon order of the Court, or as

   set forth in paragraph 21 herein:

         (a)    outside counsel of record in this Action for the Parties;

         (b)    employees of such counsel assigned to and reasonably necessary to
                assist such counsel in the litigation of this Action;


                                              6
Case
 Case1:19-cv-02240-CFC-SRF
      1:19-cv-02240-CFC-SRF Document
                             Document105
                                      80 Filed 10/02/20
                                               11/25/20 Page 7
                                                             29ofof16
                                                                    38PageID
                                                                       PageID#:#:3024
                                                                                  6236




          (c)     outside consultants or experts (i.e., not existing employees or affiliates
                  of a Party) retained for the purpose of this litigation, provided that: ( 1)
                  such consultants or experts are not presently employed by the Parties
                  hereto for purposes other than this Action; and (2) before access is
                  given, the consultant or expert has completed the Undertaking attached
                  as Exhibit A hereto and the same is served upon the producing Party
                  with a current curriculum vitae of the consultant or expert and a list of
                  all litigation and engineering related consulting in the prior five (5)
                  years at least ten (10) days before access to the Protected Material is to
                  be given to that consultant or expert. If the Party that received the above
                  defined notice objects in writing to disclosure of Protected Material to
                  the consultant or expert within the ten ( 10) day notice period, then the
                  consultant or expert shall not be given access to the Protected Material
                  and the Parties agree to promptly confer and use good faith to resolve
                  any such objection. If the Parties are unable to resolve any objection,
                  the objecting Party may file a motion with the Court within fifteen (15)
                  days of the notice, or within such other time as the Parties may agree,
                  seeking a protective order with respect to the proposed disclosure. The
                  objecting Party shall have the burden of proving the need for a
                  protective order. No disclosure shall occur until all such objections are
                  resolved by agreement, Court order, or expiration of the time period
                  for the Objecting Party to file a motion, without such motion being
                  filed after which access may be given to the consultant or expert;

          (d)     employees of the outside consultants or experts who have access to
                  DESIGNATED MATERIAL under paragraph 12(c),2 provided that
                  such employees are reasonably necessary to assist such outside
                  consultants or experts in their work regarding this Action and are
                  supervised by such outside consultants or experts;

          (e)     independent litigation support services, including persons working for
                  or as court reporters, graphics or design services, jury or trial
                  consulting services, 3 and photocopy, document imaging, and database
   2
     By way of example, professional staff, including analysts, working for damages experts and
   their consulting firms are permitted access to DESIGNATED MATERIAL under this provision.
   3
     To the extent reasonably necessary to conduct mock trials or focus group exercises,
   "RESTRICTED - ATTORNEYS' EYES ONLY" material may be shown to mock trial or focus
   group participants provided: (a) the participants are required to sign a confidentiality agreement
   to participate in the study; (b) the DESIGNATED MATERIAL is only displayed in presentation


                                                   7
Case
 Case1:19-cv-02240-CFC-SRF
      1:19-cv-02240-CFC-SRF Document
                             Document105
                                      80 Filed 10/02/20
                                               11/25/20 Page 8
                                                             30ofof16
                                                                    38PageID
                                                                       PageID#:#:3025
                                                                                  6237




                  services retained by counsel and reasonably necessary to assist counsel
                  with the litigation of this Action, provided that such persons complete
                  the Undertaking attached as Exhibit A prior to the disclosure of any
                  DESIGNATED MATERIAL; and

          (f)     the Court and its personnel.

   13.    Documents, information, or material produced pursuant to any discovery

   request in this Action, including but not limited to Protected Material designated as

   DESIGNATED MATERIAL, shall be used by the Parties only in the litigation of

   this Action and shall not be used for any other purpose.             Any person or entity who

   obtains access to DESIGNATED MATERIAL or the contents thereof pursuant to

   this Order shall not make any copies, duplicates, extracts, summaries, or descriptions

   of such DESIGNATED MATERIAL or any portion thereof except as may be

   reasonably necessary in the litigation of this Action.            Any such copies, duplicates,

   extracts,    summaries,      or    descriptions      shall   be    classified    DESIGNATED

   MATERIALS and subject to all of the terms and conditions of this Order.

   14.    Nothing contained herein shall be construed to prejudice any Party's right

   to use any DESIGNATED MATERIAL in taking testimony at any deposition or

   hearing, provided that the DESIGNATED MATERIAL is only disclosed to a

   person(s) who is: (i) eligible to have access to the DESIGNATED MATERIAL by



   materials by counsel and not provided in any material given to the participants as a handout; and
   (c) the participants are not permitted to retain any materials from the exercise, other than a copy
   of their confidentiality agreement and documents related to payment for their participation in the
   exercise.


                                                    8
Case
 Case1:19-cv-02240-CFC-SRF
      1:19-cv-02240-CFC-SRF Document
                             Document105
                                      80 Filed 10/02/20
                                               11/25/20 Page 9
                                                             31ofof16
                                                                    38PageID
                                                                       PageID#:#:3026
                                                                                  6238




   virtue of his or her employment with the designating party; (ii) identified in the

   DESIGNATED MATERIAL as an author, addressee, or copy recipient of such

   information; (iii) although not identified as an author, addressee, or copy recipient

   of such DESIGNATED MATERIAL, has, in the ordinary course of business, seen

   such DESIGNATED MATERIAL; (iv) a current or former officer, director, or

   employee of the producing Party or a current or former officer, director, or employee

   of a company affiliated with the producing Party; (v) outside counsel for a Party;

   (vi) an independent contractor, consultant, and/or expert retained for the purpose

   of this litigation; (vii) court reporters and videographers; (viii) the Court; or (ix)

   other persons entitled hereunder to access to DESIGNATED MATERIAL.

   DESIGNATED MATERIAL shall not be disclosed to any other persons unless prior

   authorization is obtained from counsel representing the producing Party or from the

   Court.

   15.      Parties may, at the deposition or within thirty (30) days after receipt of a

   deposition transcript, designate the deposition transcript or any portion thereof as

   "RESTRICTED - ATTORNEY' EYES ONLY" pursuant to this Order. Access to

   the deposition transcript so designated shall be limited in accordance with the terms

   of this Order. Until expiration of the 30-day period, the entire deposition transcript

   shall be treated as confidential.

   16.      Statements made in open Court and the accompanying transcript will become



                                              9
Case
Case1:19-cv-02240-CFC-SRF
     1:19-cv-02240-CFC-SRF Document
                           Document105
                                    80 Filed
                                       Filed10/02/20
                                             11/25/20 Page
                                                      Page10
                                                           32of
                                                             of16
                                                                38PageID
                                                                  PageID#:
                                                                         #:3027
                                                                           6239




   public record unless A) the party designating the material requests that the

   information be sealed at the hearing, and B) follows the procedures for requesting

   redaction set forth in The District of Delaware Policy on the Electronic Availability

   of Transcripts of Court Proceedings. Prior to any Court proceeding in which

   designated material is to be used, counsel for the party intending to use such material

   shall confer in good faith with the Producing Party of such material on procedures

   that may be necessary or advisable to protect the confidentiality of the Protected

  Material.

   17.   Each outside consultant or expert to whom DESIGNATED MATERIAL is

   disclosed in accordance with the terms of this Order shall be advised by counsel of

  the terms of this Order, shall be informed that he or she is subject to the terms and

  conditions of this Order, and shall sign an acknowledgment that he or she has

  received a copy of, has read, and has agreed to be bound by this Order. A copy

  of the acknowledgment form is attached as Appendix A.

  FILING DESIGNATED MATERIAL WITH THE COURT

   18.   Any DESIGNATED MATERIAL that is filed with the Court shall be filed

  under seal pursuant to D. Del. LR 5.1.3 and any other applicable local rules, and

  shall remain under seal until further order of the Court.

  UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

   19.   Any Party knowing or believing that any other party is in violation of or



                                             10
Case
Case1:19-cv-02240-CFC-SRF
     1:19-cv-02240-CFC-SRF Document
                           Document105
                                    80 Filed
                                       Filed10/02/20
                                             11/25/20 Page
                                                      Page11
                                                           33of
                                                             of16
                                                                38PageID
                                                                  PageID#:
                                                                         #:3028
                                                                           6240




   intends to violate this Order and has raised the question of violation or potential

   violation with the opposing party and has been unable to resolve the matter by

   agreement may move the Court for such relief as may be appropriate in the

   circumstances. Pending disposition of the motion by the Court, the Party alleged to

   be in violation of or intending to violate this Order shall discontinue the performance

   of and/or shall not undertake the further performance of any action alleged to

   constitute a violation of this Order.

   PROSECUTION BAR

   20.   Any attorney representing a Party, and any person associated with a Party

   and permitted to receive the other Party's Protected Material, who obtains, receives,

  has accessed, or otherwise learned, in whole or in part, the other Party's Protected

  Material under this Order shall not prepare, prosecute, supervise, or assist in the

  preparation or prosecution of any patent application or patent amendments pertaining

  to the field of the invention of the patents-in-suit on behalf of the receiving Party or

   its acquirer, successor, predecessor, or other affiliate during the pendency of this

  Action and for one year after its conclusion, including any appeals. Nothing in this

  paragraph shall preclude anyone from fully participating in any post-grant review

  proceedings (including Inter Partes Review, Post-Grant Proceedings, or

  reexamination proceedings, or any such post-grant-related foreign proceeding),

  excluding any claim drafting or claim amendment activity that may be part of any



                                             11
Case
Case1:19-cv-02240-CFC-SRF
     1:19-cv-02240-CFC-SRF Document
                           Document105
                                    80 Filed
                                       Filed10/02/20
                                             11/25/20 Page
                                                      Page12
                                                           34of
                                                             of16
                                                                38PageID
                                                                  PageID#:
                                                                         #:3029
                                                                           6241




   such proceedings.

   PRIVILEGED OR OTHERWISE PROTECTED MATERIAL

   21.   Nothing in this Order shall require production of documents, information, or

   other material that a Party contends is protected from disclosure by the attorney-

   client privilege, the work product doctrine, or other privilege, doctrine, or immunity.

   If documents, information, or other material subject to a claim of attorney-client

  privilege, work product doctrine, or other privilege, doctrine, or immunity is

   inadvertently or unintentionally produced, such production shall in no way prejudice

  or otherwise constitute a waiver of, or estoppel as to, any such privilege, doctrine,

  or immunity. Any Party that inadvertently or unintentionally produces documents,

  information, or other material it reasonably believes are protected under the attorney-

  client privilege, work product doctrine, or other privilege, doctrine, or immunity may

  obtain the return of such documents, information, or other material by promptly

  notifying the recipient(s) and providing a privilege log for the inadvertently or

  unintentionally produced documents, information, or other material.                The

  recipient(s) shall gather and return all copies of such documents, information, or

  other material to the producing Party, except for any pages containing privileged or

  otherwise protected markings by the recipient(s), which pages shall instead be

  destroyed and certified as such to the producing Party.




                                             12
Case
Case1:19-cv-02240-CFC-SRF
     1:19-cv-02240-CFC-SRF Document
                           Document105
                                    80 Filed
                                       Filed10/02/20
                                             11/25/20 Page
                                                      Page13
                                                           35of
                                                             of16
                                                                38PageID
                                                                  PageID#:
                                                                         #:3030
                                                                           6242




   OTHER PROCEEDINGS

   22.   By entering this Order and limiting the disclosure of information in this case,

   the Court does not intend to preclude another court from finding that information

   may be relevant and subject to disclosure in another case. Any person or party

   subject to this Order who becomes subject to a motion to disclose another party's

   information designated as confidential pursuant to this Order shall promptly notify

   that party of the motion so that the party may have an opportunity to appear and be

   heard on whether that information should be disclosed.

   FINAL DISPOSITION

   23.   Within thirty (30) days of final termination of this Action, including any

  appeals, all DESIGNATED MATERIAL, including all copies, duplicates, abstracts,

   indexes, summaries, descriptions, and excerpts or extracts thereof (excluding

  excerpts or extracts incorporated into any privileged memoranda of the Parties and

  materials which have been admitted into evidence in this Action), shall at the

  producing Party's election either be returned to the producing Party or be destroyed.

  The receiving Party shall verify the return or destruction by affidavit furnished to

  the producing Party, upon the producing Party's request.

  MISCELLANEOUS

  24.    The Order applies to pretrial discovery. Nothing in this Order shall be

  deemed to prevent the Parties from introducing any DESIGNATED MATERIAL



                                            13
    Case
    Case1:19-cv-02240-CFC-SRF
         1:19-cv-02240-CFC-SRF Document
                               Document105
                                        80 Filed
                                           Filed10/02/20
                                                 11/25/20 Page
                                                          Page14
                                                               36of
                                                                 of16
                                                                    38PageID
                                                                      PageID#:
                                                                             #:3031
                                                                               6243




        into evidence at the trial of this Action, or from using any information contained in

        DESIGNATED MATERIAL at the trial of this Action, subject to any pretrial order

        issued by this Court.

        25.   Nothing in this Order shall be construed to effect an abrogation, waiver, or

        limitation of any kind on the rights of each of the Parties to assert any applicable

        discovery or trial privilege.

        26.   Each of the Parties shall also retain the right to file a motion with the Court (a)

        to modify this Order to allow disclosure of DESIGNATED MATERIAL to

        additional persons or entities if reasonably necessary to prepare and present this

        Action and (b) to apply for additional protection of DESIGNATED MATERIAL.

        Date: October 1, 2020


         FISH & RICHARDSON P.C.                            SHAW KELLER LLP

        Isl Robert M Oakes                                 Isl Nathan R. Hoeschen
        Robert M. Oakes (#5217)                            Karen E. Keller (#4489)
        222 Delaware A venue, 17th Floor                   Andrew E. Russell (#5382)
        P.O. Box 1114                                      Nathan R. Hoeschen (#6232)
        Wilmington, DE 19899                               I.M. Pei Building
        Telephone: (302) 652-5070                          1105 North Market Street, 12th Floor
        oakes@fr.com                                       Wilmington, DE 19801
                                                           Telephone: (302) 298-0700
        Attorneys for Plaintiff                            kkeller@shawkeller.com
                                                 . ·c:.    arussell@shawkeller.com
·             · · - -~                                     nhoeschen@shawkeller.com
SO ORDERED, Ulls   P; ·day of Oc:NLN" · u:1.-o,
                                                           .Attorneys for Defendant




                                                          14
Case
Case1:19-cv-02240-CFC-SRF
     1:19-cv-02240-CFC-SRF Document
                           Document105
                                    80 Filed
                                       Filed10/02/20
                                             11/25/20 Page
                                                      Page15
                                                           37of
                                                             of16
                                                                38PageID
                                                                  PageID#:
                                                                         #:3032
                                                                           6244




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE

    VOLTERRA SEMICONDUCTOR
    LLC,

    Plaintiff,

           v.                                      C.A. No. 19-2240-CFC

    MONOLITHIC POWER SYSTEMS,
    INC.,

    Defendant.


                           APPENDIX A
        UNDERTAKING OF EXPERTS OR CONSULTANTS REGARDING
                       PROTECTIVE ORDER
          I,
               - - - - - - - - - - - - - - - - - - declare that:
   I.     My address is


          - - - - - - - - - - - - - - - - - - - - - - - -.My
          current employer is


         - - - - - - - - - - - - - - - - - - - -. My current
          occupation is _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  2.      I have received a copy of the Protective Order in this action. I have

          carefully read and understand the provisions of the Protective Order.

  3.      I will comply with all of the provisions of the Protective Order. I will hold

          in confidence, will not disclose to anyone not qualified under the Protective

          Order, and will use only for purposes of this action any information


                                             1
Case
Case1:19-cv-02240-CFC-SRF
     1:19-cv-02240-CFC-SRF Document
                           Document105
                                    80 Filed
                                       Filed10/02/20
                                             11/25/20 Page
                                                      Page16
                                                           38of
                                                             of16
                                                                38PageID
                                                                  PageID#:
                                                                         #:3033
                                                                           6245




         designated as "RESTRICTED - ATTORNEYS' EYES ONLY."

   4.    Promptly upon termination of these actions, I will return all documents and

         things designated as "RESTRICTED - ATTORNEYS' EYES ONLY" that

         came into my possession, and all documents and things that I have prepared

         relating thereto, to the outside counsel for the party by whom I am

         employed.

   5.    I hereby submit to the jurisdiction of this Court for the purpose of

         enforcement of the Protective Order in this action.

         I declare under penalty of perjury that the foregoing is true and correct.

   Signature _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  Date
         -------------------




                                             2
